IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                 Assigned on Briefs June 2, 2016

                                         IN RE LILLIAN D.

                        Appeal from the Juvenile Court for Knox County
                          No. 143439     Timothy E. Irwin, Judge


                 No. E2016-00111-COA-R3-PT-FILED-AUGUST 26, 2016


This is a termination of parental rights case involving a two-year-old child, Lillian D.
(“the Child”). On October 7, 2013, the Knox County Juvenile Court granted temporary
legal custody of the Child to the Tennessee Department of Children’s Services (“DCS”).
The Child was immediately placed in foster care, where she has remained since that date.
DCS subsequently filed a petition to terminate the parental rights of the Child’s
biological mother, Penelope D. (“Mother”), in the Knox County Juvenile Court on
January 26, 2015.1 Following a bench trial, the trial court terminated Mother’s parental
rights to the Child after determining by clear and convincing evidence that Mother was
mentally incompetent to care for the Child and that the conditions that led to the removal
of the Child from Mother’s custody still persisted. The trial court further found by clear
and convincing evidence that terminating Mother’s parental rights was in the best interest
of the Child. Mother has appealed. Discerning no error, we affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                             Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which ANDY D.
BENNETT, J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Mary L. Ward, Knoxville, Tennessee, for the appellant, Penelope D.2

Herbert H. Slatery, III, Attorney General and Reporter, and Kathryn A. Baker, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.



1
  Termination of the biological father’s parental rights was sought by separate action.
2
  We note that in its final order, the trial court listed “Vaneta A.” as a prior name for Mother. Inasmuch
as the Child’s birth certificate and the trial court’s judgment refer to Mother as Penelope D., we will refer
to Mother as Penelope D. or Mother for purposes of this Opinion.
                                              OPINION

                              I. Factual and Procedural Background

       The Child was removed from the custody of Mother when she was only three days
old due to Mother’s mental health condition, which compromised her ability to care for
the Child. At the hospital following the Child’s birth, medical staff became concerned
when Mother appeared to be suffering from delusions. Following a psychiatric
consultation, hospital personnel concluded that Mother was suffering from delusions and,
due to her condition, was not able to safely care for the Child. The Child was placed in
foster care on October 7, 2013, by order of the Knox County Juvenile Court (“trial
court”). The trial court adjudicated the Child as dependent and neglected on April 8,
2014, “due to the mother’s mental health issues which create[d] an inability for the
mother to provide appropriate care and supervision for the child.”

       Following the child’s removal, Mother told a DCS case manager, Kim Harvey,
details of certain events in Mother’s past. Throughout her involvement with DCS,
Mother had shared her story with other professionals, remaining fairly consistent but
including some factual variations. Mother stated that she was born on a U.S. Navy ship
in international waters to her parents, Katherine Gyorgyi and Alberto Delarosa.
According to Mother, her mother was a naval surgeon and her father was an imperial in
the Marines. After her father’s death, her mother was remarried to a man named Jack
Gardner, who was a commander prince in the Navy. Mother further related that she had
been hospitalized in Ireland as an infant due to Marfan Syndrome. She reported spending
time in foster care as a child following the death of both parents. By Mother’s account,
she had been kidnapped in Tennessee and taken to Florida at the age of five where she
was adopted by a family named “Collinswood.”

       Mother further reported suffering a heart attack in the fifth grade and remaining in
a coma until she was sixteen years old. As Mother explained, she was taken from foster
care at sixteen years of age by a man named Arthur Howe, whom she married in order to
be emancipated. She further reported giving birth to twenty-two children in addition to
the Child, including Ellison who died at eight weeks due to a heart condition and three
separate sets of septuplets with Mr. Howe. Mother explained that the last set of
septuplets was born after Mr. Howe’s death in 2002 when she inseminated herself with a
turkey baster. Mother said that the three sets of septuplets currently lived with a relative
named Magdalena.3


3
  Mother testified at trial that Magdelena was her cousin, but Ms. Harvey testified that Mother previously
told her that Magdelena was her aunt.
                                                     2
        Ms. Harvey testified that she searched and contacted multiple resources in an
attempt to locate Mother’s family, including the Thomson Reuters CLEAR investigation
database, local missing person programs, Tennessee Department of Vital Records,
Knoxville Police Department, Knox County Sheriff’s Office, Tennessee Bureau of
Investigation, the Federal Bureau of Investigation, U.S. Department of State, U.S.
Department of Naval Services, and the U.S. Embassy in Ireland. According to Ms.
Harvey, despite searching foster care records in Tennessee, Georgia, and Florida, she was
unable to locate any records regarding Mother’s reported time in foster care. Ms. Harvey
facilitated a voluntary national fingerprint search that produced one record pertaining to
an arrest of Penelope D. occurring in Georgia, but no identifying information was
available from that arrest record.

        Upon the Child’s placement into the custody of DCS, a permanency plan was
developed for the Child on April 30, 2014, listing the alternate goals of “Return to
Parent” or “Adoption.” The permanency plan required Mother to: (1) cooperate with
DCS to obtain legal identifying documentation regarding Mother’s identity; (2) complete
a full psychological evaluation and follow all treatment recommendations until released
from treatment upon successful completion; (3) if prescribed, take medication as
prescribed; (4) complete a parenting assessment; (5) demonstrate the ability to perform
basic parenting skills during visits; (6) attend medication management appointments; (7)
attend individual therapy to address her past trauma; (8) provide a safe, stable home for
the Child; (9) maintain contact with DCS; and (10) notify DCS of any change in
Mother’s circumstances. It is undisputed that Mother made efforts to comply with her
permanency plan throughout her involvement with DCS.                Specifically, Mother
participated in individual therapy, medication management, a full psychological
evaluation, and a parenting assessment.4

       In March 2014, Mother underwent a psychological evaluation performed by a
clinical psychologist, Dr. William A. McGillivray, Ph.D., ABPP. During this evaluation,
Mother was diagnosed with Psychotic Disorder, not otherwise specified, with rule-out
diagnoses of bipolar disorder and schizophrenia. Although Dr. McGillivray attempted to
obtain information from Mother concerning her background, he was unable to do so. His
evaluation described his interview with Mother as follows in relevant part:

              There is virtually no reliable information about [Mother] and the
       consistent parts of her story are implausible, including the circumstances of
       her birth, where she lived growing up, with whom she lived following the
       death of both parents one year after her birth, and on and on. Her
4
  DCS pled substantial noncompliance with the permanency plan as a ground in the petition to terminate
Mother’s parental rights. At trial, however, DCS conceded that Mother had substantially complied with
the permanency plan, and DCS has not raised any issue on appeal with regard to that statutory ground.
                                                   3
       explanation for the many gaps in her life history and the absence of any
       record of her life is also implausibly explained as being due to brain injury
       that has affected her memory and the loss of all documentation of her life
       by theft.

       ***

             As may be clear from the above, I do not believe I made any
       progress in gaining a better understanding of this woman’s life, life
       circumstances, or motivation for her bizarre recounting of her life.

       ***

              The tenacity of her delusions (unless she is lying) is remarkable as is
       her ability to mix seemingly factual information (albeit often inaccurate)
       with unbelievable claims. The fact that she has blocked every avenue[] to
       determine her identity does suggest that some conscious deceit is involved;
       but I believe any deceit coexists with genuine delusion.

         According to Dr. McGillivray, psychological testing revealed “evidence of a
serious impairment to [Mother’s] ability to think logically and coherently.” Testing also
showed that situation-related stress was placing higher demands on Mother than she had
been accustomed to confronting. As a result, Dr. McGillivray determined that “[Mother]
is at risk for becoming acutely upset and for functioning ineffectively in the decisions she
makes and the courses of action she pursues.” Dr. McGillivray concluded that Mother
may be indifferent to people and inattentive to what they are saying or doing. He
maintained that Mother’s overly emotional and insufficiently deliberative approach
“often compromises the effectiveness of [her] problem solving and the adequacy of [her]
adjustment.” Dr. McGillivray concluded as follows:

              This is a difficult case. [Mother’s] delusions are certainly all
       encompassing, although there may also be an element of deception, given
       her presentation of self as sui generis, that is, without any connection to
       real past. At the same time, she appears able to function [o]n a daily basis
       and her reality testing is sufficient to manage her affairs in a limited
       manner. From the supervised visits, [Mother] appears able to attend to her
       child’s needs (again, for a limited period and limited possible needs she
       would need to meet under the circumstances).

             [Mother] is completely indifferent, la belle indifference in the old
       psychiatric literature, marking a kind of hysterical refusal to take what she
                                             4
      is saying seriously. . . . There is a kind of manic quality in her delusions as
      opposed to themes of world destruction and/or omnipotence in
      schizophrenic delusions. The possibility should be considered that she has
      Bipolar Disorder.

             To add to the mystery, [Mother’s] claim of multiple insults to her
      brain, once from a long-lasting coma, once from a severe automobile
      accident does suggest that her mental status may be connected to brain
      injury. The only evidence besides her own assertions is her significant
      difficulty noted on the WAIS and W-J in working with dispatch.

              What remains clear is that [Mother] clearly is mightily unstable in
      her living and financial circumstances and the mystery of her origins leads
      me to conclude she would not be very reliable in caring for her child at this
      time. I would recommend that she would need to have a longer track record
      of even modest stability before visits with her child be extended. Whether
      there can or should be more pressure on her to divulge her past or to allow
      an investigation by authorities such as the FBI is something DCS might
      consider if permissible.

             I will conclude that at this point [Mother] is almost totally
      unbelievable in her ideas, beliefs or intentions. Although seemingly able to
      function on a daily basis, albeit with significant help from social services, I
      have no sense that she would be able to form a relationship of trust, for
      example, with [Family Service Worker]. Perhaps in time “more shall be
      revealed” and the possibility of a more reliable relationship may develop.

       Mother’s parenting assessment was performed by Leigh Ann Goldstein, a licensed
professional counselor, and René Stegall, M.S., Omni Community Health case manager
for Mother. As Ms. Goldstein began the parenting assessment, Mother became agitated
by questions regarding her family history when Ms. Goldstein was completing the
genogram portion of the assessment. Mother suggested that because Ms. Goldstein did
not believe her, she refused to work further with Ms. Goldstein. Ms. Stegall testified that
she finished the genogram and the remaining parts of the assessment with Mother.
Calling upon her master’s degree and thirty years of social work experience, Ms. Stegall
related that Mother frequently became agitated when she was “being put on the spot” and
would become further agitated if someone did not believe her or pointed out the
inconsistencies in her story. Ms. Stegall recommended that Mother not be questioned
during visits to prevent upsetting her with the Child present. Having observed Mother’s
supervised visitation with the Child, Ms. Stegall testified that Mother was appropriate
with the Child during these visits. At one visit supervised by Ms. Stegall, however,
                                            5
Mother arrived in a “very agitated state.” According to Ms. Stegall, Mother indicated
that the Child’s father was spreading rumors about her, and that she was previously
“running from people in the downtown area of Knoxville” when “people were shouting,
‘whore’ and other things.” The assessment revealed that Mother remained agitated
during the entire visit. Mother offered that she “‘was going to have to leave the state,
find another place to live and go into hiding.’” Ms. Stegall recommended that Mother
continue to maintain mental health services and be mentally healthy on a long-term basis
before the Child’s return to Mother.

       Ms. Goldstein’s testimony included the importance to a healthy child of having a
“mentally functional, non-delusional parent.” Ms. Goldstein holds a master’s degree in
counseling from the University of Tennessee and is licensed as a professional counselor
through the State of Tennessee. According to Ms. Goldstein, her career had focused on
interactions between parents and children. During trial, Ms. Goldstein opined in
pertinent part:

       [I]t’s extremely important to a child’s ability to have successful
       interchanges with [her] environment, that [she has] a parent who has the
       ability to be attuned to, anticipate, acknowledge and appropriately meet
       [her] emotional needs. When you have a parent that struggles with severe
       mental illness, those needs take precedence over the child, which places the
       child at risk.

In Ms. Goldstein’s proffered opinion, it would be difficult for a child to establish a sense
of reality if raised by a delusional parent because the child’s reality would shift according
to the reality of the parent. Significantly, Ms. Goldstein differentiated between a child
having a delusional caretaker and having occasional contact with a delusional relative.
According to Ms. Goldstein, a child with a delusional caregiver would have to trust that
caregiver to meet her needs. Conversely, a child having occasional contact with a
delusional relative can obtain corrective information from a stable caregiver, which
would not be harmful to the child.

        During trial, Mother again articulated a review of her life and background as
Penelope D. Mother’s explanation was substantially consistent with the previous
narratives she had provided throughout her involvement with DCS. During the first day
of trial, DCS informed Mother that they had located her parents, Marsha S. and Brad S.
(collectively, “Maternal Grandparents”), in Florida. DNA testing during the pendency of
the case established that Maternal Grandparents were the biological grandparents of the
Child. Mother, however, denied that they were her parents, insisting that her parents
were deceased. Instead, Mother maintained that Maternal Grandparents were distant
relatives from her mother’s side of the family. According to Mother, “[Maternal
                                             6
Grandparents were] extremely abusive mentally and physically, and I don’t want them
anywhere near my children because I think that it would be detrimental to their health.”
Mother related that Maternal Grandparents lied to her about who her parents were and
still refused to tell her the truth. When questioned as to why she did not like Marsha S.,
Mother stated, “Because she made up false tales regarding what my childhood was . . . .
She for a while pretended to be my mother and she’s not. She pretended to be my sister’s
mother, and she’s not alive anymore. And she just generally makes things up.”

       Although insisting at trial that she was residing in an apartment located in a house,
Mother did not present a lease. Notwithstanding Mother’s claim of employment, it was
undisputed that Mother’s employment did not constitute a legal source of income due to
her lack of proper identification and Social Security number. According to Mother, her
lack of identification and birth records limited her options for employment.

        At trial, Brad S. identified himself as Mother’s biological father. Marsha S. also
testified, acknowledging that she was Mother’s biological mother.                Maternal
Grandparents testified that Mother’s name was in fact Vaneta A. and not Penelope D.
They first discovered that Mother was using the name Penelope D. in 2007 or 2008.
Regarding other family members, Maternal Grandparents explained that Mother had
three brothers but not a sister. Although lacking a birth certificate for Mother, they
presented Mother’s Social Security number and Florida driver’s license.5 When
questioned, Maternal Grandparents, speaking as the only caretakers responsible for
Mother’s care as a child, denied any kind of abuse or trauma to Mother or that Mother
was ever placed in foster care as a child.

        DCS presented evidence demonstrating that Mother has two biological children
residing in Florida: S.A., fourteen years of age, and C.A., eight years of age. Records
from the respective child welfare agency in Florida reveal that S.A. was removed from
the custody of Mother in 2005, when Mother was determined to be delusional and
paranoid and verified indicators for threatened harm were found. Mother was homeless
at the time. According to the Florida agency’s records, Mother took S.A. to various
medical providers, claiming that someone had bitten S.A. on the vagina, but no medical
evidence was present to support the claim. S.A. was later released to the custody of her
father, where she remained according to Maternal Grandparents.

5
  According to Maternal Grandparents, Mother had no birth certificate. They maintained that Mother was
born at home and that the doctor did not submit the paperwork for a birth certificate. As explained by
Brad S., they did not obtain birth certificates or social security numbers for Mother and her siblings in
order to “protect them from Uncle Sam.” According to Brad S., Mother was enrolled in school without a
birth certificate. Although Maternal Grandparents purportedly arranged for Mother to obtain a birth
certificate, Mother would not cooperate because she refused to have her photograph taken. Marsha S.
testified that she assumed Mother would follow through and obtain a birth certificate when needed.
                                                     7
        Florida agency records also reflect that Mother and C.A. were found sleeping in a
vehicle in front of an individual’s home. Mother appeared delusional at that time, and
her statements were “inconsistent with reality.” The child welfare agency and law
enforcement became involved, which resulted in C.A.’s release to her biological father.
Although Maternal Grandparents assisted C.A.’s father in obtaining custody of C.A., they
opined that this action resulted in their estrangement from Mother. Marsha S. testified
that when Mother lost custody of C.A., “[Mother] broke.” At trial, when Mother was
shown photographs of her children, she incorrectly identified them. When Mother was
presented photographs of herself and her biological children, she claimed the pictures
were either of her and one of her fictitious children, Rhiann, or of Mother’s fictitious
sister and niece. Despite DNA testing and testimony by Maternal Grandparents, Mother
continued to deny her identity and her family, including her two oldest children.

        In a letter received by DCS approximately three weeks before the second day of
trial, Mother’s current therapist, Kimberly Rickerson, observed that Mother had made
progress by beginning to take medication for bipolar disorder that had “assisted in
creating some stability in [Mother’s] emotional state.”6 Ms. Rickerson also wrote that
Mother continued to insist that Marsha S. was not her mother and maintain that she was a
“victim of the system.” Ms. Rickerson informed Mother that DCS would need to observe
signs of long-term stability from Mother prior to any reunification with the Child. Ms.
Rickerson recommended a psychiatric evaluation to determine a “more appropriate
medication combination” for Mother. Ms. Rickerson also stated that Mother was
“emotionally fragile” and that a termination of her parental rights could cause Mother to
suffer “severe depression.”

       A DCS case manager, Stephanie Grissom, testified at trial that as she had
supervised visits between Mother and the Child, they were “some of the best visits [she
has] supervised.” Although Ms. Grissom indicated that she was not concerned about the
Child’s safety during those visits, she explained on cross-examination that she had safety
concerns stemming from Mother’s mental health that prevented her from recommending
unsupervised visitation. Stating that the Child was bonded to Mother through the
supervised visits, Ms. Grissom opined that both Mother and the Child would be
devastated if that relationship ceased. According to Ms. Grissom, however, the best
long-term option for the Child was to be adopted by the foster parents, who desired to
adopt her. As described by Ms. Grissom, the Child maintained a strong bond with the
foster parents and had thrived since being in their home. Furthermore, the Child’s foster
parents were open to allowing Mother to continue a relationship with the Child after an
adoption. According to Ms. Grissom, Mother had complied with the permanency plan
6
 Testimony established that Mother did not begin taking medication for her mental illness until April
2015.
                                                8
developed in the case but was still delusional, telling fantastic stories about her life that
contradicted her actual identity. Ms. Grissom explained that she did not believe Mother
would be able to parent the Child in the near future due to Mother’s significant mental
illness.

        Following two days of trial conducted on July 20, 2015, and October 5, 2015, the
trial court entered a final order on December 15, 2015, terminating Mother’s parental
rights to the Child. The court found by clear and convincing evidence that (1) Mother
was mentally incompetent and unable to care for the Child and (2) the conditions leading
to the Child’s removal from the home still persisted. The trial court further found by
clear and convincing evidence that termination of Mother’s parental rights was in the best
interest of the Child. Mother timely appealed.

                                    II. Issues Presented

       Mother presents three issues for our review, which we have restated as follows:

       1.     Whether the trial court erred by terminating Mother’s parental rights
              based upon the statutory ground of mental incompetence.

       2.     Whether the trial court erred by terminating Mother’s parental rights
              based upon the statutory ground of persistence of conditions.

       3.     Whether the trial court erred in determining by clear and convincing
              evidence that the termination of Mother’s parental rights was in the
              best interest of the Child.

                                 III. Standard of Review

       In a termination of parental rights case, this Court has a duty to determine
“whether the trial court’s findings, made under a clear and convincing standard, are
supported by a preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006). The trial court’s findings of fact are reviewed de novo upon the record,
accompanied by a presumption of correctness unless the evidence preponderates against
those findings. Tenn. R. App. P. 13(d); See In re Carrington H., 483 S.W.3d 507, 524
(Tenn. 2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are
reviewed de novo with no presumption of correctness. See In re Carrington H., 483
S.W.3d at 524 (citing In re M.L.P., 281 S.W.3d 393 (Tenn. 2009)). The trial court’s
determinations regarding witness credibility are entitled to great weight on appeal and
shall not be disturbed absent clear and convincing evidence to the contrary. See Jones v.
Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).
                                             9
        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71
L. Ed. 2d 599 (1982)). As our Supreme Court has recently explained:

              The parental rights at stake are “far more precious than any property
       right.” Santosky, 455 U.S. at 758-59. Termination of parental rights has
       the legal effect of reducing the parent to the role of a complete stranger and
       of severing forever all legal rights and obligations of the parent or guardian
       of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also Santosky, 455
U.S. at 759 (recognizing that a decison terminating parental rights is “final
       and irrevocable”). In light of the interests and consequences at stake,
       parents are constitutionally entitled to “fundamentally fair procedures” in
       termination proceedings. Santosky, 455 U.S. at 754; see also Lassiter v.
       Dep’t of Soc. Servs. of Durham Cnty, N.C., 452 U.S. 18, 27 (1981)
       (discussing the due process right of parents to fundamentally fair
       procedures).

              Among the constitutionally mandated “fundamentally fair
       procedures” is a heightened standard of proof—clear and convincing
       evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
       unnecessary or erroneous governmental interference with fundamental
       parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
       “Clear and convincing evidence enables the fact-finder to form a firm belief
       or conviction regarding the truth of the facts, and eliminates any serious or
       substantial doubt about the correctness of these factual findings.” In re
       Bernard T. 319 S.W.3d at 596 (citations omitted). The clear-and-
       convincing-evidence standard ensures that the facts are established as
       highly probable, rather than as simply more probable than not. In re
       Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183
S.W.3d 652, 660 (Tenn. Ct. App. 2005).

       ***

             In light of the heightened burden of proof in termination
       proceedings, however, the reviewing court must make its own
       determination as to whether the facts, either as found by the trial court or as
                                             10
      supported by a preponderance of the evidence, amount to clear and
      convincing evidence of the elements necessary to terminate parental rights.
      In re Bernard T., 319 S.W.3d at 596-97.

In re Carrington H., 483 S.W.3d at 522-524. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

                    IV. Grounds for Termination of Parental Rights

      Tennessee Code Annotated § 36-1-113 (Supp. 2016) lists the statutory grounds for
termination of parental rights, providing in relevant part as follows:

      (a)    The chancery and circuit courts shall have concurrent jurisdiction
             with the juvenile court to terminate parental or guardianship rights to
             a child in a separate proceeding, or as a part of the adoption
             proceeding by utilizing any grounds for termination of parental or
             guardianship rights permitted in this part or in title 37, chapter 1,
             part 1 and title 37, chapter 2, part 4.

      ***

      (c)    Termination of parental or guardianship rights must be based upon:

             (1)    A finding by the court by clear and convincing evidence that
                    the grounds for termination of parental or guardianship rights
                    have been established; and

             (2)    That termination of the parent’s or guardian’s rights is in the
                    best interests of the child.

       The trial court determined that the evidence clearly and convincingly supported a
finding of two statutory grounds to terminate Mother’s parental rights: (1) mental
incompetence pursuant to Tennessee Code Annotated § 36-1-113(g)(8) and (2)
persistence of conditions pursuant to Tennessee Code Annotated § 36-1-113(g)(3). Both
termination grounds found by the trial court were based on Mother’s mental condition
and how it inhibited her ability to care for the Child.

      In its final judgment, the trial court found the following facts relevant to the
grounds established for termination of Mother’s parental rights:
                                           11
                                         I
      [The Child] was born out of wedlock to Penelope [D.] . . . in Knox
      County, Tennessee. . . . The temporary custody of this child was
      awarded to the State of Tennessee, Department of Children’s
      Services, on October 7, 2013, by order of the Juvenile Court of Knox
      County, Tennessee; she has been in foster care continuously since
      that date. An order finding the child dependent and neglected was
      issued by this Court following a hearing on April 8, 2014. The
      termination petition was filed against [Mother] on January 26, 2015.

                                         II
1.    [The Child] was removed from her mother’s custody due to
      [Mother’s] mental health issues which create an inability for the
      mother to provide appropriate care and supervision for the child.
      When [the Child] was born, medical staff at the hospital became
      concerned about the mother’s mental health and whether she was
      well enough, from a mental health standpoint, to care for her
      newborn. The attending physician called for a psychiatric consult as
      the mother appeared to be significantly delusional. That consult
      concluded that the mother was actively suffering from one or more
      significant delusional disorders and that she could not safely care for
      the infant.

***

8.    [Mother’s] delusions about her identity and her history have been
      essentially the same throughout her involvement with the
      Department of Children’s Services. So has her apparent interest in
      discovering the truth. . . .

9.    One of the requirements on [Mother’s] permanency plan was that
      she complete a full psychological evaluation. That evaluation was
      done by Dr. William McGillivray in March 2014. [Mother] was
      diagnosed with Psychotic Disorder, NOS; R/o Bipolar Disorder,
      Schizophrenia. During the evaluation she gave evidence of a serious
      impairment in her ability to think logically and coherently. The
      evaluator recommended that she receive intervention focused on
      helping her improve the clarity of her thinking. He concluded:



                                    12
                     This is a difficult case. Her delusions are
            certainly all encompassing, although there may also be
            an element of deception, given her presentation of self
            as sui generis, that is, without any connection to real
            past. . . .

                    She is completely indifferent, la belle
            indifference in the old psychiatric literature, marking a
            kind of hysterical refusal to take what she is saying
            seriously. . . There is a kin[d] of manic quality in her
            delusions as opposed to themes of world destruction
            and/or omnipotence in schizophrenic delusions. The
            possibility should be considered that she has Bipolar
            Disorder.

                    To add to the mystery, her claim of multiple
            insults to her brain, once from a long-lasting coma,
            once from a severe automobile accident does suggest
            that her mental status may be connected to brain
            injury. . .

                   What remains clear is that she clearly is
            mightily unstable in her living and financial
            circumstances and the mystery of her origins leads me
            to conclude that she would not be very reliable in
            caring for her child at this time.[]

10.   Other requirements of the permanency plan include that Respondent
      [p]articipate in individual therapy. [Mother] has received ongoing
      individual counseling at The Solution Source at the Department’s
      expense. She has been compliant with treatment to the extent that
      she has kept all her appointments but, as evidenced by her testimony
      during this trial, she has made no progress in addressing her
      delusions. She recognizes that she has issues to address, but she is
      unable or unwilling to address them. She has been compliant with
      medication management through Cherokee since April 2015. She
      was required to obtain appropriate housing. She was unable to
      qualify for public housing due to her lack of identification. She
      stayed with various individuals until she recently obtained an
      apartment in a house. She still has no lease and, thus, no stability
      though there is no reason to believe she cannot remain there
                                   13
      indefinitely. . . . [Mother] was also asked to complete a parenting
      assessment and to demonstrate parenting skills during visitation.
      The evidence was uncontroverted that [Mother] is a very loving
      mother, attentive to her child and prepared for visits. . . .

11.   During a break on the first day of trial, [Mother] was advised that the
      Department of Children’s Services had finally been successful in
      identifying and locating her biological parents, Brad and Marsha S[.]
      Rather than being excited by the ultimate success of the
      Department’s extensive efforts, [Mother] became very upset. She
      testified that this was not good news and that “they’re not my
      parents. . . . My biological parents are deceased. . . .”

12.   Brad S[.] testified by speakerphone from Florida on the first day of
      trial and then traveled to Knoxville to testify in person on the second
      day. Marsha S[.] did the same. They identified themselves as
      [Mother’s] biological parents. DNA testing conducted with [the
      Child] between the two days of trial confirmed this relationship.
      [Maternal Grandparents] stated that [Mother’s] actual name is
      Vaneta [A.], named after two of her great-grandmothers. She never
      had a sister. . . .

13.   Vaneta (aka Penelope) was born . . . in South Bench, Indiana. The
      family moved to Florida in 1985 where they lived in several
      different cities based on [Brad S.’s] work, settling in Fort St. Lucie
      in 1995. Vaneta (aka Penelope) never lived with anybody else and
      was never in foster care. She was described as a happy little person
      until she became a teenager. A high school counselor suggested that
      she was a willful child and needed counseling but her parents did not
      agree. When she was 15 or 16, she ran away with a band that came
      to town and her parents retrieved her a couple months later from
      Paducah, Kentucky. They never knew what happened during that
      time but saw that their child had changed. . . .

14.   [Mother’s] first child, [S.A.], was born in Florida [i]n . . . 2002.
      [S.A.] and [Mother] lived with [Maternal Grandparents] until [S.A.]
      was about 3. After an argument with [Marsha S.] over who was to
      care for [S.A.], [Mother] left with the toddler and went to a shelter.
      [S.A.] was removed from [Mother’s] custody a few weeks later by
      the Florida child welfare agency after [Mother] was found to be
      delusional and paranoid, including making various fictitious
                                    14
      allegations of abuse to the child. [S.A.] was eventually released
      from foster care to the custody of her father. [Mother’s] second
      child, [C.A.], was born in Florida [i]n . . . 2007. She was removed
      from [Mother’s] custody in March 2008 after they were found
      sleeping in a car in someone’s yard with no residence address and no
      means of support. [Mother] again appeared delusional. [C.A.] was
      immediately placed in the custody of her father . . . where she
      remains. It was about this time that [Mother] began using the name
      Penelope. [Mother] has not had ongoing contact with her parents
      since she lost [C.A.] They searched for her, but could not find her as
      she is an adult who did not want to be found.

***

17.   Leigh Anne Goldst[ein], a licensed professional counselor,
      attempted to complete a parenting assessment with [Mother].
      During Ms. Goldst[ein]’s attempt to obtain family history and a
      genogram, [Mother] became agitated and refused to cooperate
      further with Ms. Goldst[ein]. That assessment was completed by
      René Stegall, another employee of Omni Community Health. The
      details of [Mother’s] history as related during this assessment vary
      from other stories, but the general outline is consistent with what she
      has told others and with her testimony during this trial. Ms.
      Goldst[ein]’s career has focused on interactions between parents and
      children. She testified as an expert witness to the importance of
      having a mentally functional, non-delusional parent. She stated that
      “it is extremely important to a child’s ability to have successful
      interchanges with their environment, that . . . they have a parent
      who has the ability to be attuned to, anticipate, acknowledge and
      appropriately meet their emotional needs. When you have a parent
      that struggles with severe mental illness, those needs take
      precedence over the child, which places the child at risk.” She
      agreed that it is difficult for a child to establish a sense of reality if
      being raised by a parent who is not in touch with reality. The child’s
      reality shifts according to whatever the reality of the parent is.

***

19.   Upon these facts, the Court finds that the child has been removed by
      order of this Court for a period of six (6) months; that the conditions
      which led to her removal still persist; other conditions persist which
                                      15
             in all probability would cause the child to be subjected to further
             abuse and neglect and which, therefore, prevent the child’s return to
             the care of [Mother]; there is little likelihood that these conditions
             will be remedied at an early date so that this child can be returned to
             [Mother] in the near future; the continuation of the legal parent and
             child relationship greatly diminishes the child’s chances of early
             integration into a stable and permanent home.

      20.    The Court further finds that [Mother] is incompetent to adequately
             provide for the further care and supervision of the child because
             [Mother’s] mental condition is presently so impaired and is so likely
             to remain impaired that it is unlikely that [Mother] will be able to
             assume the care of and responsibility for the child in the near future.

      21.    This is not your everyday termination case. There is no villain here.
             [Mother] is certainly mentally ill. She is delusional. She has proven
             that through her own testimony. The Court cannot get past her
             testimony about her identity and history, her 22 fictitious children,
             and her two other real children. None of this is based in reality. Her
             refusal to accept her actual identity has cut her off from her family,
             including her two older children and her siblings, and has hampered
             her ability to provide for her own basic needs. According to all the
             witnesses, she is currently doing the best she’s done. But that best
             does not include any diminution of her mental illness. She recently
             found a place to live and she has supportive, sheltered employment.
             She provides excellent care for [the Child] under supervision. The
             Court, however, cannot trust her ability to meet even her own needs
             when given the added burden of a two-year-old. She lost two other
             children under similar circumstances in the past and she was not as
             sick then as she is now.

      22.    [The Child] needs stability. She needs to know what to expect every
             day, to know where she is going to lay her head at night. She must
             be able to develop a sense of her own identity in the context of
             loving adults who are in touch with reality and can provide that
             secure base for her.

       Having carefully reviewed the evidence and record in this action, we shall address
each statutory ground in turn.



                                           16
                                 A. Mental Incompetence

      Mother contends that the trial court erred by terminating her parental rights based
upon the statutory ground of mental incompetence. Tennessee Code Annotated § 36-1-
113(g)(8) provides as a ground for termination:

       (8)(A) The chancery and circuit courts shall have jurisdiction in an
       adoption proceeding, and the chancery, circuit, and juvenile courts shall
       have jurisdiction in a separate, independent proceeding conducted prior to
       an adoption proceeding to determine if the parent or guardian is mentally
       incompetent to provide for the further care and supervision of the child, and
       to terminate that parent’s or guardian’s rights to the child;

       (B) The court may terminate the parental or guardianship rights of that
       person if it determines on the basis of clear and convincing evidence that:

              (i) The parent or guardian of the child is incompetent to adequately
              provide for the further care and supervision of the child because the
              parent’s or guardian’s mental condition is presently so impaired and
              is so likely to remain so that it is unlikely that the parent or guardian
              will be able to assume or resume the care of and responsibility for
              the child in the near future; and

              (ii) That termination of parental or guardian rights is in the best
              interest of the child;

       (C) In the circumstances described under subdivisions (8)(A) and (B), no
       willfulness in the failure of the parent or guardian to establish the parent’s
       or guardian’s ability to care for the child need be shown to establish that the
       parental or guardianship rights should be terminated.

The General Assembly’s elimination of the requirement of willfulness from the statute
“serves to protect children from harm caused by a parent who is incapable of safely
caring for them.” See In re D.A.P., No. E2007-02567-COA-R3-PT, 2008 WL 2687569,
at *5 (Tenn. Ct. App July 9, 2008). If willfulness were required in order to terminate
parental rights for mental incompetence, “an obvious result . . . is to condemn a child,
whose parents are unfit to properly care for the child because of mental illness, to a life in
serial foster homes without any possibility of a stable, permanent home.” See State,
Dep’t of Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn. 1990).



                                             17
        This Court has rejected the argument that the ground of mental incompetence is
reserved only for parents who have “a condition for which ‘no amount of intervention can
assist’” and instead has affirmed the termination of parental rights for mental disorders
such as bipolar disorder, adjustment disorder with anxiety and depressed mood,
dependent personality disorder, and schizophrenia disorder. See id. at 337-39 (affirming
the termination of parental rights of a parent diagnosed with schizophrenic disorder on
the basis of mental incompetence, although the acts of the mentally disabled parent were
not willful); In re S.M.R., No. M2008-01221-COA-R3-PT, 2008 WL 4949236, at *6
(Tenn. Ct. App. Nov. 18, 2008) (affirming a termination of parental rights on the
statutory ground of mental incompetence when the parent was diagnosed with bipolar
disorder and personality disorder, not otherwise specified); Dep’t of Children’s Servs. v.
M.R.N., No. M2006-01705-COA-R3-PT, 2007 WL 120038, at *10 (Tenn. Ct. App. Jan.
17, 2007) (affirming a termination of parental rights on the statutory ground of mental
incompetence based on a diagnosis of adjustment disorder with anxiety and depressed
mood, as well as dependent personality disorder). The parent’s mental condition,
however, must impair the parent to an extent that he or she cannot adequately provide for
the care and supervision of the child. See Tenn. Code Ann. § 36-1-113(g)(8)(B)(i).

       In the instant action, Mother has a long history of mental illness. In 2005 and
2008, Mother lost custody of her two oldest children in Florida due to her mental
condition and her inability to care for those children. Mother denied the existence of
those two children at trial. In October 2013, the Child was removed from Mother’s
custody due to Mother’s mental health issues, which interfered with her ability to care for
the Child. Even upon the conclusion of trial, Mother continued to deny her real identity
and parentage, despite a DNA test establishing that Maternal Grandparents were the
biological grandparents of the Child. The evidence demonstrates that Mother’s delusions
continued into a visit with the Child on at least one occasion when Mother appeared
agitated and made statements that she was going to run away and go into hiding.

        In determining that Mother’s mental condition rendered her unable to care for the
Child, the trial court relied heavily on Mother’s testimony at trial and her continued
delusions concerning her identity. The evidence preponderates in favor of this
determination. Despite efforts by Mother, the evidence demonstrated that her condition
was unlikely to be remedied at any point in the near future to allow Mother to resume
care and responsibility for the Child. As to this issue, Ms. Goldstein testified regarding
the effect Mother’s delusions would have on the Child, opining that having a delusional
parent would put the Child at risk. The trial court found that Mother was “compliant with
treatment to the extent that she has kept all her appointments but, as evidenced by her
testimony during this trial, she has made no progress in addressing her delusions.” As the
trial court found, “[Mother’s] refusal to accept her actual identity has . . . hampered her


                                            18
ability to provide for her own basic needs” and called into question Mother’s “ability to
meet even her own needs when given the added burden of a two-year-old.”

       We acknowledge and commend Mother on her efforts in attempting to overcome
her mental illness. Following a thorough review of the record, however, we conclude
that the evidence does not preponderate against the trial court’s finding by clear and
convincing evidence that Mother was incompetent to adequately provide for the care and
supervision of the Child. Mother’s mental condition is presently and is likely to remain
so impaired that it is unlikely Mother will be able to assume care of and responsibility for
the Child in the near future. Therefore, we affirm the termination of Mother’s parental
rights based on the statutory ground of mental incompetence.

                               B. Persistence of Conditions

       Mother contends that the trial court erred in finding clear and convincing evidence
of the ground of persistence of conditions in this case. Specifically, Mother argues that
DCS presented no evidence to the court that Mother was unable to meet the needs of the
Child. Mother also argues that she has made “substantial progress” during the pendency
of this case. While we recognize that Mother has made efforts to remedy her mental
condition by attending therapy and, more recently, beginning medication for her
condition, we agree with the trial court that the conditions leading to removal still
persisted at the time of trial.

      Tennessee Code Annotated § 36-1-113(g)(3) provides as an additional ground for
termination of parental rights:

       The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) months and:

              (A) The conditions that led to the child’s removal or other
              conditions that in all reasonable probability would cause the
              child to be subjected to further abuse or neglect and that,
              therefore, prevent the child’s safe return to the care of the
              parent or parents or the guardian or guardians, still persist;

              (B) There is little likelihood that these conditions will be
              remedied at an early date so that the child can be safely
              returned to the parent or parents or the guardian or guardians
              in the near future; and



                                            19
              (C) The continuation of the parent or guardian and child
              relationship greatly diminishes the child’s chances of early
              integration into a safe, stable and permanent home; . . .

       As the record reflects and the trial court found, the Child was removed from the
custody of Mother on October 7, 2013, due to Mother’s mental health, resulting in
Mother’s inability to care for the Child. The Child was adjudicated to be dependent and
neglected on April 8, 2014, by the trial court due to Mother’s mental health issues and
Mother’s inability to care for the Child. We have determined in this Opinion that the
evidence preponderates in favor of the trial court’s finding that Mother’s delusions still
persisted at the time of trial, rendering her mentally incompetent to care for the Child.

        This Court has previously determined that the ground of persistence of conditions
can be based on a parent’s mental incapacity. See In re B.S.G., No. E2006-02314-COA-
R3-PT, 2007 WL 1514958, at *7 (Tenn. Ct. App. May 24, 2007) (“A parent’s mental
incapacity can provide a sufficient factual predicate for a finding that persistent
unremedied conditions exist which prevent the safe return of the child or children to that
parent’s care.”). In this case, despite efforts by both DCS personnel and Mother, the
reason for removal of the Child from Mother’s care (Mother’s mental incapacity) still
persisted at the time of trial. Additionally, the trial court found that it was unlikely this
condition would be remedied at any point in the near future so that the Child could return
to Mother’s custody. The court further found that continuation of the parent/child
relationship between the Child and Mother greatly diminished the Child’s chances of
early integration into a stable and permanent home.

        Following a thorough review of the record, we conclude that the evidence supports
the trial court’s finding that DCS has proven the ground of persistence of conditions by
clear and convincing evidence. While Mother had received medication and therapy at the
behest of DCS case managers, her mental condition had not improved by the time of trial
such that she was capable of safely caring for the Child. Furthermore, testimony
demonstrated that Mother’s mental condition would be unlikely to improve in the near
future so as to allow the Child to return to Mother’s custody. Continuation of the
parent/child relationship would therefore greatly diminish the Child’s chances of
integration into a safe and stable permanent home. The trial court properly terminated
Mother’s parental rights based on clear and convincing evidence of this statutory ground.

                               V. Best Interest of the Child

       When a parent has been found to be unfit by establishment of at least one statutory
ground for termination of parental rights, as here, the interests of parent and child
diverge, and the focus shifts to what is in the child’s best interest. In re Audrey S., 182
                                             20
S.W.3d 838, 877 (Tenn. Ct. App. 2005); see also In re Carrington H., 483 S.W.3d at 507,
523 (Tenn. 2016) (“‘The best interests analysis is separate from and subsequent to the
determination that there is clear and convincing evidence of grounds for termination.’”)
(quoting In re Angela E., 303 S.W.3d 240, 254 (Tenn. 2010)). Tennessee Code
Annotated § 36-1-113(i) (Supp. 2016) provides a list of factors the trial court is to
consider when determining if termination of parental rights is in a child’s best interest.
This list is not exhaustive, and the statute does not require the court to find the existence
of every factor before concluding that termination is in a child’s best interest. See In re
Carrington H., 483 S.W.3d at 523; In re Audrey S., 182 S.W.3d at 878 (“The relevancy
and weight to be given each factor depends on the unique facts of each case.”).
Furthermore, the best interest of a child must be determined from the child’s perspective
and not the parent’s. White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004).

      Tennessee Code Annotated § 36-1-113(i) lists the following factors for
consideration:

       (1)    Whether the parent or guardian has made such an adjustment of
              circumstance, conduct, or conditions as to make it safe and in the
              child’s best interest to be in the home of the parent or guardian;

       (2)    Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services
              agencies for such duration of time that lasting adjustment does not
              reasonably appear possible;

       (3)    Whether the parent or guardian has maintained regular visitation or
              other contact with the child;

       (4)    Whether a meaningful relationship has otherwise been established
              between the parent or guardian and the child;

       (5)    The effect a change of caretakers and physical environment is likely
              to have on the child’s emotional, psychological and medical
              condition;

       (6)    Whether the parent or guardian, or other person residing with the
              parent or guardian, has shown brutality, physical, sexual, emotional
              or psychological abuse, or neglect toward the child, or another child
              or adult in the family or household;



                                             21
      (7)    Whether the physical environment of the parent’s or guardian’s
             home is healthy and safe, whether there is criminal activity in the
             home, or whether there is such use of alcohol, controlled substances
             or controlled substance analogues as may render the parent or
             guardian consistently unable to care for the child in a safe and stable
             manner;

      (8)    Whether the parent’s or guardian’s mental and/or emotional status
             would be detrimental to the child or prevent the parent or guardian
             from effectively providing safe and stable care and supervision for
             the child; or

      (9)    Whether the parent or guardian has paid child support consistent
             with the child support guidelines promulgated by the department
             pursuant to § 36-5-101.

       The trial court made the following findings of fact concerning the best interest
analysis in relevant part:

             [The Child] is now described as a very smart, very happy child. She
      is bonded to her prospective adoptive family and excited to see them at the
      end of visits with her mother. They are providing her with that trusting,
      secure place where her emotional needs are being met and where she can
      develop with a clear sense of reality.

      ***

              [The Child] needs stability. She needs to know what to expect every
      day, to know where she is going to lay her head at night. She must be able
      to develop a sense of her own identity in the context of loving adults who
      are in touch with reality and can provide that secure base for her.

             [Mother] has not made such an adjustment of circumstance, conduct,
      or conditions as to make it safe and in the child’s best interest to be in her
      home despite reasonable efforts by available social services agencies for
      such duration of time that lasting adjustment does not reasonably appear
      possible. A change of caretakers and physical environment is likely to have
      a detrimental effect on the child’s emotional and psychological condition.
      Most significantly, [Mother’s] mental and/or emotional status would be
      detrimental to the child or prevent [Mother] from effectively providing safe
      and stable care and supervision for the child.
                                           22
             The Department of Children’s Services has made reasonable efforts
       toward achieving permanency for this child.

               It is, therefore, in the best interest of [the Child] and the public that
       all of [Mother’s] parental rights to this child be terminated and the complete
       custody, control, and full guardianship of the child be awarded to the State
       of Tennessee, Department of Children’s Services, with the right to place
       her for adoption and to consent to such adoption in loco parentis.

(Emphasis and paragraph numbering omitted.)

       This Court addressed a similar situation in State of Tennessee, Dep’t of Children's
Servs. v. Oliver, No. M2007-00844-COA-R3-PT, 2007 WL 4553036 (Tenn. Ct. App.
Dec. 26, 2007). In Oliver, this Court acknowledged that the parents had not actively
abused the children and that they made substantial efforts to complete the requested
classes, visit the children regularly, and maintain a relationship with the children. Id. at
*9. Despite those efforts, this Court affirmed the trial court’s finding that the parents in
that case were unable mentally to care for the children and were unlikely to improve to a
point where they would be capable of caring for the children. Id. In affirming the trial
court’s best interest finding, this Court reasoned as follows:

       At this stage in the analysis . . . we must focus on the best interests of [the
       children]. We have observed:

              [T]he statutes on termination of parental rights are established
              not only to protect a child from a parent who actively abuses
              him, but also to avoid the harm visited upon a child by
              spending years in the uncertainty of foster care because his
              biological parents are unwilling or unable to care for him
              properly, and yet will not voluntarily relinquish their parental
              rights so that the child will be available for adoption and a
              permanent home. Such parents may recognize that they are
              unable to shoulder the responsibility of caring for the child,
              but wish for a relationship with the child that does not require
              caring for the child’s needs. The statutory scheme enacted
              evidences recognition by the Legislature that, unless the
              parental rights of such a parent can be terminated, a
              substantial number of children will spend their childhood in
              foster care, with no possibility of a permanent home.

                                              23
In re Marr, No. M2001-02890-COA-R3-CV, 2003 WL 152640, at *10
(Tenn. Ct. App. Jan. 23, 2003), judgment vacated for lack of standing, 127
S.W.3d 737 (Tenn. 2004). We emphasized that the best interests of the
child “must be evaluated in light of the statutory purpose of determining
whether the child would be able to safely live with the parents.” The Marr
court quoted Tenn. Dep’t of Children’s Services v. D.G.B., No. E2001-
02426-COA-R3-JV, 2002 Tenn. App. LEXIS 647, 2002 WL 31014838
(Tenn. Ct. App. Sept. 10, 2002), as follows:

       In the instant case, the trial court found – and the evidence
       does not preponderate to the contrary – that “an early return
       to the care of their parents” was not possible. . . . This it
       seems to us is the key to this issue. The legislative intent is
       not simply to establish a “meaningful relationship” between a
       child and his or her parents; it is to return the child to the care
       of his parents.

D.G.B., 2002 Tenn. App. LEXIS 647, at *26-27, 2002 WL 31014838
quoted in Marr, 2003 WL 152640, at *11. We then discussed the impact
[on] the child of continuing the parent/child relationship with a parent who,
through no fault of the parent, cannot care for the child:

       [T]he focus of the termination statute is on whether the child
       can safely live with the parent and have his, that is, the
       child’s, day-to-day needs met. Some of the grounds, such as
       abuse of the child, are reasons for which the parent can be
       faulted.     Other reasons, such as a parent’s mental
       incompetence, are reasons for which the parent cannot be
       faulted, but the result nonetheless is that the child cannot
       safely live with the parent in such a way that the child’s needs
       will be met. . . . For a child who is in foster care, failing to
       terminate the . . . parent’s parental rights means that the child
       will spend his childhood in foster care, with no permanent
       home.

Marr, 2003 WL 152640, at *12 (internal citations omitted). Thus, we
cannot ignore the legislative intent behind the termination statutes. Clearly,
the legislature intended for the focus to be on achieving a permanent, safe
home for children coming into the care of the State. In this case,
continuation of the children’s relationship with Mother and Father would
prevent their adoption and mean that they would spend their childhood in
                                       24
       foster care, with no permanent home. That is substantial harm indeed.
       Therefore, we affirm the trial court’s finding that termination of the
       parental rights of Mother and Father is in the best interests of [the children].

Oliver, 2007 WL 4553036, at *9-10.

        In the case at bar, the trial court found that Mother was mentally incompetent such
that she was unable to safely care for the Child. Mother suffered from delusions and was
still unwilling or unable to accept her identity or her family at the conclusion of trial,
despite DNA evidence proving a biological relationship between the Child and Maternal
Grandparents. Expert testimony and a psychological evaluation of Mother’s mental state
indicated that Mother’s mental illness would have a detrimental effect on the Child.
Mother had made efforts to improve her mental condition, but her delusions persisted at
the time of trial and were clear from her testimony. The trial court relied significantly on
Mother’s testimony, which evinced that her delusions still persisted.

        In making its decision, the trial court found that the Child was bonded to her foster
parents, who wished to adopt her, and that she was in a “trusting, secure place where her
emotional needs [were] being met and where she [could] develop with a clear sense of
reality.” Following our thorough review of the record, we conclude that the evidence
does not preponderate against the trial court’s finding by clear and convincing evidence
that termination of Mother’s parental rights was in the Child’s best interest.

                                      VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s judgment terminating
Mother’s parental rights to the Child. This case is remanded to the trial court, pursuant to
applicable law, for enforcement of the trial court’s judgment and collection of costs
assessed below. Costs on appeal are assessed to the appellant, Penelope D.

                                                  _________________________________
                                                  THOMAS R. FRIERSON, II, JUDGE




                                             25